DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites for “in close contact” which renders the scope of the claim indefinite since the term “close contact” is a term of a relative degree.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung et al (US 7,282,678) in view of Luppold et al (US 2009/0139983) and Bohlender et al (US 2005/0230377).
Tung shows the structure claimed including a heater comprising a heat source part (16), a heat source part rod including a rod sidewall (32) that receives the heat source part, a first heat radiating plate (30) having a heat generating region (38) and a first air movement region (35), a second heat radiating plate (40) having a heat generating region (42) and a second air movement region (45), the heat source part is disposed between the first heat radiating plate and the second heat radiating plate, the rod sidewall that is provided integrally with the first heat radiating plate, the second heat radiating plate is provided with a plurality of fasteners (46) that are engaged with the first heat radiating plate, and the heat source part including a positive temperature coefficient device (PTC device 162) with an electrode plate (12/14) electrically contacting the PTC device  wherein the PTC device is in close contact with the second heat radiating plate (40). But, Tung does not show the first and second radiating plate having the air movement region with at least one through hole formed therein, the second hat radiating plate with a plurality of fastening holes as claimed and extension tabs extending from the sidewalls of the first heat radiating plate as claimed. 
Luppold shows it is known to provide an air movement region having at least one through hole (18) formed in each of a first heat radiating plate and a second heat radiating plate as illustrated in Figures 1 and 6. 
Bohlender shows it is known to provide a first plate (10) with a pair of sidewalls each with extension tabs that are engaged with respective fastening holes provided on a second plate (8) wherein upper end portions of the extension tabs are pressed to be bent or caulking/seal-coupled with the fastening holes as illustrated in Figures 4-6. Bohlender further shows a heat source part including a positive temperature coefficient device (78) that is stacked with the first plate and a second plate which also renders the positive temperature coefficient device and the second plate in close contact with each other.
In view of Luppold and Bohlender, it would have been obvious to one of ordinary skill in the art to adapt Tung with the first and second heating plate with through holes that is known to provide a heat exchange for heat transfer/dissipation as known in the art wherein the first heat radiating plate and the second heat radiating plate are provided with corresponding extension tabs and fastening holes as an alternative means to couple the first and second radiating plates in close fit with the heat source part that would further enhance heat transfer between the heat source part and the heat radiating plates as known in the art. 
With respect to claim 2, Tung shows the rod sidewall is integrally formed with the first heat radiating plate. Regarding the recitation of extrusion-molded, it is noted that such recitation renders the claim as a product by process wherein the patentability of the device does not depend on the method but by its structure. MPEP 2113.
With respect to claim 3, Tung shows the rod sidewall that is engaged with a plurality of fastening grooves (46) of the second heat radiating plate which also fix/fasten the first heat radiating plate and second heat radiating plate. 
With respect to claim 4, Tung shows an insulating guide member (19) that insulates the PTC device and the electrode plate (also, see Figure 3).
With respect to claim 8, Tung shows the heat source part having the PTC device, the electrode, the first heat radiating plate, and the second heat radiating plate that are stacked together in an axial direction. 
With respect to claim 10, Tung shows the sidewalls having a catching groove (36) formed at an upper end portion, the second heat radiating plate (40) is seated on the catching groove wherein the second heat radiating plate is thus seated spaced apart from the first heat radiating plate by a distance within which the heat source part is enclosed therein (also see Figure 1). 
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung in view of Luppold and Bohlender as applied to claims 1-4, 8 and 10 above, and further in view of Lee (US 2007/0045274).
Tung in view of Luppold and Bohlender shows the structure claimed including the insulating guide member but does not show the insulating member with an opening part on an upper surface of the insulating guide member and a lower surface with protrusion parts as claimed. 
Lee shows an insulating guide member (120) with an opening that receives a PTC device wherein the guide member further includes protrusion parts (122, 123) wherein an electrode plate (13) is received thereto (also, see Figure 4). 
In view of Lee, it would have been obvious to one of ordinary skill in the art to adapt Tung, as modified by Luppold and Bohlender, with the insulating guide member having an opening and protrusion parts so that the PTC device along with the electrode plate can be securely situated and maintained therein. 
With respect to claim 6, Tung shows an insulating layer (19) interposed between the electrode plate and the first heat radiating plate. 
With respect to claim 7, Lee shows the insulating guide member with an opening wherein a side of the guide member is provided with a slit-shaped electrode plate receiver/recess (125) that receives the electrode plate. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761